Title: To George Washington from Major General William Heath, 19 January 1778
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston Jany 19th 1778

Since writing on yesterday, Genl Burgoyne has sent his packet of Letters for examination. I observe he has enclosed several Copies of Letters which have passed between us. All these Copies, and others I have some time since transmitted to Congress. It would not do for me to object to General Burgoyne’s sending them to General Howe, for obvious reasons, and I am assured your Excellency’s determination respecting both them and the other Letters will be most proper.
Your Excellency will observe that he is laying great stress upon the payment of his Accounts in Solid Coin, and views it as an infraction on the Convention. If the Transports should arrive which I think will be soon, he has pointed to Sir William Howe his present intention. I am so happy as to be specially instructed by Congress in regard to my Conduct; and shall most invariably pursue it. The Commissary has charged the provisions at the same price at which our own Troops are supplied.

General Burgoyne supposes his Solid Coin to be worth Three times so much as our own Currency, But what an opinion must he have of the Authority of These States to suppose that his money would be received at any higher rate than our own, in publick payment, such payment would at once be depreciating our Currency with a witness—I have frequently informed them that it is trifling to mention what some sordid Individuals would give in the exchange of money, since they do it with great secrecy at their peril, and if detected would be severely punished.
I have taken the liberty of enclosing two or three Copies of Letters which have passed between Genl Burgoyne & myself, which are not among his Copies—I have the Honor to be very respectfully Your Excellency’s Most Obedient Humble Servant

W. Heath

